EXHIBIT B
             IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
                           IN AND FOR DUVAL COUNTY FLORIDA
                                                       Case No. 2019-CA-000218
                                                       CLASS REPRESENTATION
 NATALIE KUHR, on behalf of
 herself and all other similarly situated,

        Plaintiff,

 -vs-

 MAYO CLINIC JACKSONVILLE, a
 Florida not for profit corporation, and
 PROFESSIONAL SERVICE
 BUREAU, INC., a foreign
 corporation

       Defendants.
 ______________________________/

                                     REMOVAL NOTICE

                     TO THE CLERK OF THE COURT AND ALL PARTIES:

               PLEASE TAKE NOTICE that Defendant, Professional Service Bureau, Inc., has

filed in the United States District Court for the Middle District of Florida, Jacksonville Division,

a Notice of Removal regarding this action. A true and correct copy of the Notice of Removal is

attached as Exhibit A.

               The State Court shall proceed no further unless and until this cause is remanded.

                                              Respectfully submitted,

                                              /s/ Christi A. Lawson
                                              Christi A. Lawson
                                              Florida Bar No. 0498351
                                              Primary: clawson@foley.com
                                              Secondary: yhibbert@foley.com
                                              Foley & Lardner LLP
                                              111 N. Orange Ave., Ste. 1800
                                              Orlando, FL 32801
                                              clawson@foley.com
                                              Tel. 407.244.3235
                                              Fax 407.648.1743
                                          James McKee
                                          Florida Bar No. 0638218

                                          Virginia R. Beeson
                                          Florida Bar No. 1003406
                                          Primary: vbeeson@foley.com
                                          Secondary: bshelley@foley.com
                                          Foley & Lardner LLP
                                          111 N. Orange Ave., Ste. 1800
                                          Orlando, FL 32801


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of April, 2019, the foregoing Answer and
Affirmative Defenses to Complaint by Defendant, Professional Service Bureau, Inc., was filed
with the Florida Court’s ePortal and served on all counsel of record.

ZEBERSKY PAYNE, LLP
Counsel for Plaintiff
110 S.E. 6th Street, Suite 2150
Ft. Lauderdale, Florida 33301
Telephone: (954) 989-6333
Facsimile: (954) 989-7781
Primary Email:      jshaw@zpllp.com
                     kslaven@zpllp.com
Secondary E-mail: mperez@zpllp.com
                     jgarcia@zpllp.com


                                          /s/ Christi A. Lawson
                                          Christi A. Lawson
                                          Florida Bar No. 0498351
                                          Foley & Lardner LLP
                                          111 N. Orange Ave., Ste. 1800
                                          Orlando, FL 32801
                                          clawson@foley.com
                                          Tel. 407.244.3235
                                          Fax 407.648.1743
